Citation Nr: 0306372	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  00-00 675	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin

THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
January 1970 and August 1996 RO rating decisions, denying 
service connection for a psychiatric disability.

2.  Entitlement to an effective date earlier than August 14, 
1998, for service connection for a psychiatric disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
July 1969.

This appeal to the Board of Veterans' Appeals (Board) stems 
from June 1999 and later RO decisions that granted service 
connection for a schizoaffective disorder with paranoia-
effective from August 14, 1998, and determined there was no 
CUE in January 1970 and August 1996 RO rating decisions 
denying service connection for a psychiatric disability.  In 
May 2002, the Board remanded the case to the RO in order to 
schedule the veteran for a hearing before a member of the 
Board (travel Board hearing).  The travel Board hearing 
subsequently was held in October 2002, and the judge signing 
this decision presided over that hearing.


FINDINGS OF FACT

1.  An unappealed January 1970 RO rating decision denied 
service connection for a nervous condition.

2.  There was a tenable basis for the unappealed January 1970 
RO rating decision, denying service connection for a nervous 
condition, and the correct facts, as they were known at that 
time, were before the RO and the appropriate statutory 
criteria were correctly applied.

3.  An unappealed August 1996 RO rating decision denied 
service connection for dysthymia/depression.

4.  There was a tenable basis for the unappealed August 1996 
RO rating decision, denying service connection for 
dysthymia/depression, and the correct facts, as they were 
known at that time, were before the RO and the appropriate 
statutory criteria were correctly applied.

5.  On August 14, 1998, the veteran submitted an application 
to reopen the claim for service connection for a psychiatric 
disability.

6.  There are no VA medical reports of the veteran's 
treatment or evaluations between the time of the unappealed 
August 1996 RO rating decision, denying service connection 
for dysthymia/depression, or other documents received prior 
to August 14, 1998, showing the veteran's intent to apply for 
service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The January 1970 and August 1996 RO rating decisions, 
denying service connection for a psychiatric disability, were 
not clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(1970, 1996, and 2002).

2.  The criteria have not been met for an effective date 
earlier than August 14, 1998, for the grant of service 
connection for a psychiatric disability.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the various statements and hearing testimony from the 
veteran, he alleges that the January 1970 and August 1996 RO 
rating decisions, denying service connection for a 
psychiatric disability, were clearly and unmistakably 
erroneous because he has always had a psychiatric disorder as 
a result of his service in the military.  So he believes it 
was wrong to deny him VA benefits for his chronic mental 
illness in those earlier decisions since essentially nothing 
has changed between then and now.  He also believes that it 
was VA's responsibility to correctly diagnose his condition 
and provide the type of treatment he needed before denying 
his claim on those earlier occasions, and that VA's failure 
to do that was tantamount to a breach of its duty to assist 
him with his claim.

Prior determinations of the RO-if not timely appealed, are 
final and binding on a veteran, and will be accepted as 
correct in the absence of CUE.  See 38 C.F.R. § 3.105(a).  
CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination of CUE must be based on 
the record and law that existed at the time of the prior 
adjudication,  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  And in an even more recent decision, Cook v. 
Principi, No. 00-7171 (Fed. Cir. Dec. 20, 2002) (en banc), 
the Court went a step further and overruled the prior holding 
in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (requiring 
"grave procedural error") by stating even that will not 
negate the finality of a prior, unappealed, RO decision.  
See, too, Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

Another new law, the Veterans Claims Assistance Act of 2000 
(the "VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  But the VCAA does not apply 
to CUE claims-both insofar as prior, unappealed RO decisions 
as well as prior decisions of the Board.  38 U.S.C.A. 
§§ 5109A, 7111(a) (West. Supp. 2002); 38 C.F.R. §§ 3.105(a), 
20.1400-20.1411 (2002).  See also Parker v. Principi, 
15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).

The Board also notes that recently, in Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) rendered 
several holdings which were subsequently addressed in a 
precedent opinion of the VA General Counsel.  In VAOPGCPREC 
12-2001 (July 6, 2001), it was held, in essence, that 
Roberson conflicted with other caselaw of the Federal Circuit 
and did not overrule the conflicting cases.  Thus, according 
to the VA General Counsel, the standard for adjudication of 
alleged CUE remained the same and that there was no duty to 
fully develop a motion alleging CUE because there is nothing 
to develop in light of the fact that a determination of CUE 
is limited to the evidence on file, or constructively on 
file, at the time of the decision being challenged.  See also 
Parker v. Principi, 15 Vet. App. 407 (2002).

As to the veteran's claim for an effective date earlier than 
August 14, 1998, for service connection for a psychiatric 
disability, the Board finds that the VCAA's preliminary 
notice and assistance provisions-while applicable-have been 
fully satisfied.  All evidence cited by the veteran as 
potentially relevant to his claim, which is obtainable, has 
been obtained.  He and his representative also were provided 
a statement of the case (SOC) and supplemental statement of 
the case (SSOC) that discussed the pertinent evidence, the 
governing laws and regulations, and which notified them of 
the type of evidence needed to prevail on this particular 
claim.  Furthermore, both the veteran and his representative 
were given ample opportunity to submit written or other 
argument in response.



The rating decision appealed, SOC, and SSOC-when considered 
together, also apprised the veteran of what specific evidence 
he was personally responsible for obtaining, himself, and 
what specific evidence VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See also Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  An important point worth mentioning is that a 
claim for an earlier effective date inherently involves 
considering only evidence that would show entitlement to the 
benefits at issue at some date prior to the current effective 
date.  In other words, this is essentially a past-due benefit 
or what, for all intents and purposes, amounts to it.  This 
is especially true in this particular case because the 
veteran alleges that he was entitled to service connection as 
of his initial diagnosis during the early 1970s, 
or thereabouts.  See his September 1999 Notice of 
Disagreement (NOD) and his December 1999 Substantive Appeal 
(on VA Form 9).  He has not, however, cited or otherwise 
suggested the existence of any additional evidence from 
that time period-which is not already of record, that needs 
to be obtained to substantiate his claim.  The evidence from 
that decade that he cited as supportive of his claim already 
is of record.  And since the relevant time in question was 
many years ago, long before enactment of the VCAA, VA 
obviously did not have reason to consider the preliminary 
notice and duty to assist provisions of this new law because 
it simply did not exist at that particular time.

Under these circumstances, then, the Board finds that the 
veteran has been provided with sufficient notice of the 
evidence needed to successfully prove his claim for an 
effective date earlier than August 14, 1998.  He also will 
not be prejudiced by the Board going ahead and deciding this 
claim without requesting further development (either by the 
Board or the RO) because all of the requirements of the VCAA 
already have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  It obviously, for example, is not necessary to 
have him examined because the dispositive issue concerning 
this claim is not the current severity of his psychiatric 
illness or even whether it is causally related to his service 
in the military.  Rather, the determinative issue is whether 
there was medical evidence of record many years ago causally 
linking his mental instability to his just recently completed 
military service.  Evidence received long after the fact can 
do little to nothing to address this issue.  So any further 
evidentiary development in this regard would be futile and 
there is no reasonable possibility that such further 
assistance would aid him in substantiating his claim.  Hence, 
no further assistance is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

A review of the record shows that the January 1970 RO rating 
decision denied service connection for a nervous condition.  
The veteran was notified of this determination in January 
1970 and he did not appeal.  The evidence then of record 
included VA and service medical records.  The service medical 
records were negative for a psychiatric disability.  The 
post-service VA medical records showed that the veteran was 
hospitalized in September 1969 for psychiatric treatment.  
The diagnosis was acute schizophrenic episode, apparently 
resolved.  The post-service VA medical records also revealed 
that the veteran had undergone a psychiatric examination in 
December 1969, and that a psychiatric disability was not 
found.  The January 1970 RO rating decision denied service 
connection for a psychiatric disability because there was no 
evidence confirming the veteran had a nervous condition 
either in service or as of the time of that RO decision, 
i.e., medical evidence of current disability when that 
decision was made.  And in the complete absence of that type 
of evidence, service connection simply could not be granted 
for such a disability under the provisions of 38 U.S.C.A. 
§ 110, now 1110 (West 1991 & Supp. 2002).

A review of the August 1996 RO rating decision shows that 
service connection for dysthymia/depression was denied 
because, although there were diagnoses of record, there still 
was no probative evidence showing that this condition was 
either present in service or caused by an incident of service 
(i.e., medical nexus evidence).  The evidence then of record 
included the veteran's service medical records and VA and 
private medical reports of the veteran's treatment and 
evaluations for psychiatric problems from 1969 to 1996, 
including 2 additional reports of hospitalizations in 1969 
for treatment of acute schizophrenic reaction.  Those records 
showed the presence of a chronic psychiatric disability, but 
did not show the presence of a psychiatric condition in 
service, did not show the presence of a chronic psychosis 
that was compensable in degree within the first post-service 
year, and did not etiologically link the chronic psychiatric 
disability to an incident of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 1996); 38 C.F.R. 
§§ 3.303, 3.307, and 3.309 (1996).  See, too, Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992) (In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service).

After the August 1996 RO rating decision, various evidence 
was submitted, including VA medical reports of the veteran's 
psychiatric treatment and evaluations from 1993 to August 
1996 that are essentially similar to evidence of record in 
August 1996, and additional VA medical records, including a 
report of the veteran's VA psychiatric examination in May 
1999 that found the veteran had schizoaffective disorder with 
paranoia.  The examiner who conducted that examination 
concluded that the manifestations of this disorder were 
initially demonstrated during the veteran's 3 periods of 
hospitalizations in 1969, shortly after his separation from 
service.  The report of the veteran's VA psychiatric 
examination in May 1999 was not of record in 1970 or 1996 
and, thus, may not be used to show CUE in the January 1970 or 
August 1996 RO rating decisions for the reasons noted in the 
above legal criteria.  See, too, Damrel v. Brown, 6 Vet. App. 
242 (1994) (reiterating that a finding of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question, and not on the current state of the 
law or with the benefit of augmenting the record after the 
decision in question with additional evidence that did not 
exist at the time of the prior adjudication).  The signing 
judge of this decision also explained this to the veteran 
during his recent travel Board hearing in October 2002.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Unfortunately, although service connection since has been 
granted, the evidence of record in January 1970 and August 
1996 did not show the presence of a psychiatric disability in 
service, did not show the presence of a chronic psychosis 
to a compensable degree within the first post-service year, 
and did not causally link the veteran's chronic psychiatric 
disability to an incident of service.  It was not until long 
after the fact that this was medically established, based on 
additional evidence obtained after the January 1970 and 
August 1996 RO decisions already had been made.  Hence, the 
Board finds that the correct facts, as they were known at the 
time of those decisions, were before the RO and the 
appropriate statutory and regulatory criteria were correctly 
applied.

The veteran also alleged during his October 2002 travel Board 
hearing that the RO should have granted service connection 
for a psychiatric disability in January 1970 and August 1996 
because the evidence used by the RO to eventually grant 
service connection for a schizoaffective disorder with 
paranoia in June 1999 was essentially the same as that used 
to deny service connection in 1970 and 1996.  This clearly is 
not case, however.  The June 1999 RO rating decision was 
explicitly based on the information in the report of the 
veteran's VA psychiatric examination in May 1999 that 
indicated the manifestations of his psychosis were initially 
demonstrated to a compensable degree during his 3 
hospitalizations in 1969.  But this evidence was not of 
record in 1970 or 1996 and, therefore, may not now be used to 
show CUE in those earlier decisions.  Consequently, there is 
no basis for revision or reversal of those earlier decisions 
on the grounds of CUE.  This also, in turn, means the claim 
for an earlier effective date for the psychiatric disability 
based on CUE in those decisions must be denied as well.

With regard to the claim for an effective date earlier than 
August 14, 1998, for service connection for the psychiatric 
disability, the unappealed January 1970 and August 1996 RO 
rating decisions that denied service connection for this 
condition are final and binding on the veteran.  That, in 
turn, required the submission of new and material evidence to 
reopen the claim-which the veteran did indeed submit and 
eventually use as a basis for granting service connection.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2002).  But the mere fact that those earlier 
decisions became final and binding, and were not the product 
of CUE, prevents him from now receiving an effective date 
retroactive to either of those earlier decisions.

It was on August 14, 1998, that the veteran submitted his 
application to reopen the previously denied claim for service 
connection for a psychiatric disability, with new and 
material evidence.  And the effective date of an award of 
compensation based on a reopened claim shall be based on the 
facts found, but shall not be earlier than the date of VA 
receipt of the reopened claim with new and material evidence.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii).

The salient evidence with regard to the veteran's reopened 
claim received on August 14, 1998, may be briefly summarized.  
The record shows that VA reports of his treatment and 
evaluations from 1993 to 1999 were submitted in conjunction 
with his claim.  There are no VA medical reports of his 
treatment or evaluations between the time of the unappealed 
August 1996 RO rating decision, denying service connection 
for dysthymia/depression, or other documents received prior 
to August 14, 1998, showing his intent to apply for service 
connection for a psychiatric disability.  Hence, service 
connection for the psychiatric disability from a date prior 
to August 14, 1998, based on the receipt of an informal claim 
is not warranted.  38 C.F.R. § 3.155 (2002).  A claim means a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32 (1998); Fleshman v. Brown, 9 
Vet. App. 548 (1996), affirmed in Fleshman v. West, 138 F.3d 
1429 (Fed. Cir. 1998); Lalonde v. West, 12 Vet. App. 377 
(1999); and Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  There simply was no such communication-either 
informal or formal, in this particular instance prior to 
August 14, 1998.

Although the veteran alleged, in earnest, during his October 
2002 travel Board hearing that he had had a psychiatric 
condition since service, however diagnosed or misdiagnosed, 
that, even if true, is not tantamount to receiving an 
effective date earlier than was assigned by the RO.  Rather, 
the effective date of the grant of service connection 
(marking when the veteran began receiving compensation), 
is based, instead, on the legal and regulatory criteria noted 
above.  And since there was no claim, informal or otherwise, 
for a psychiatric disability between the time of the final 
August 1996 RO rating decision, denying service connection, 
and the subsequent petition to reopen the claim on August 14, 
1998, this is the correct effective date.  Furthermore, since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

The claim of CUE in the January 1970 and August 1996 RO 
rating decisions is denied.

The claim for an effective date earlier than August 14, 1998, 
for the grant of service connection for a psychiatric 
disability, also is denied.



		
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

